          Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 JOSE MONGE RAMIREZ
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                         Civil Action No. __________________
 2121 K STREET, LLC
 d/b/a HOMESLYCE DC
 2121 K Street NW
 Washington, DC 20037

 EMRE BEKTAS
 638 South Kenwood Avenue
 Baltimore, MD 21224

 MURAT ALI SIYAM
 13907 Flint Rock Road
 Rockville, MD 20853

        Defendants.


                                        COMPLAINT

1.     While Plaintiff worked at Defendants’ pizza restaurant, Defendants paid him a flat bi-

weekly salary that denied him minimum and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.; the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C.

Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.
           Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 2 of 8



                                      Jurisdiction and Venue

3.       Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.       Venue is proper pursuant to 28 U.S.C. § 1391(b), because a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this district.

                                               Parties

5.       Plaintiff Jose Monge Ramirez is an adult resident of the District of Columbia.

6.       Defendant 2121 K Street, LLC is a District of Columbia corporate entity. It does business

as HomeSlyce DC. Its principal place of business is located at 2121 K Street NW, Washington,

DC 20037. Its registered agent for service of process is Incorp Services, Inc., 1090 Vermont Av-

enue NW, Suite 910, Washington, DC 20005.

7.       Defendant Emre Bektas is an adult resident of Maryland. He resides at 638 South Ken-

wood Avenue, Baltimore, MD 21224. He is an owner and officer of Defendant 2121 K Street,

LLC. He exercises control over the operations of 2121 K Street, LLC — including its pay prac-

tices.

8.       Defendant Murat Ali Siyam is an adult resident of Maryland. He resides at 13907 Flint

Rock Road, Rockville, MD 20853. Upon information and belief, he is an owner and officer of

Defendant 2121 K Street, LLC. He exercises control over the operations of 2121 K Street, LLC

— including its pay practices.

                                        Factual Allegations
9.       Defendants operate the restaurant HomeSlyce DC, located at 2121 K Street NW, Wash-

ington, DC 20037.

10.      Plaintiff worked at HomeSlyce DC from approximately October 22, 2017 through ap-

proximately November 30, 2018.


                                                   2
           Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 3 of 8



11.      Plaintiff worked at HomeSlyce DC approximately one week prior to when it opened for

customers. Plaintiff helped Defendants prepare the restaurant for its opening.

12.      Plaintiff worked at HomeSlyce DC as a kitchen laborer.

13.      Plaintiff’s job duties at HomeSlyce DC primarily consisted of cutting vegetables and

meats, preparing pizza dough, cooking food, baking pizzas, performing inventory, stocking sup-

plies, washing dishes, and cleaning.

14.      Plaintiff typically and customarily worked six days per week.

15.      Plaintiff typically and customarily worked 67.0–72.0 hours per week.

16.      At all relevant times, Defendants paid Plaintiff a biweekly salary.

17.      Defendants paid Plaintiff approximately the following biweekly salaries:

                      Approximate Dates                    Biweekly Salary
                  Oct. 22, 2017–May. 31, 2018                 $1,325.00
                  Jun. 01, 2018–Nov. 30, 2018                 $1,400.00

18.      At all relevant times, Defendants paid Plaintiff by check.

19.      Plaintiff worked more than forty hours per workweek for Defendants.

20.      Defendants paid Plaintiff the same effective hourly rate across all hours worked.

21.      Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of forty in a workweek.

22.      In addition to not paying overtime wages, Defendants did not pay Plaintiff the applicable

D.C. minimum wage.

23.      Defendants paid Plaintiff approximately the following effective hourly rates:

          Approximate Dates                 Biweekly Salary              Effective Hourly Rate
      Oct. 22, 2017–May. 31, 2018              $1,325.00                          $9.89
      Jun. 01, 2018–Nov. 30, 2018              $1,400.00                         $10.45




                                                  3
           Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 4 of 8



24.    Employers in the District of Columbia were required to pay non-exempt employees at

least $12.50 per hour from July 1, 2017 through June 30, 2018, and $13.25 per hour from July 1,

2018 through the present. D.C. Code § 32-1003(a).

25.    Moreover, Defendants required Plaintiff to use, wash, and maintain a work uniform.

26.    Since Defendants required Plaintiff to wash and maintain his work uniform, Defendants

were required to pay him $0.10 per hour in addition to the D.C. minimum wage. 7 DCMR

§ 908.2.

27.    Defendants owe Plaintiff approximately $22,100.00 in minimum and overtime wages

(excluding liquidated damages).

28.    Defendant Emre Bektas personally hired Plaintiff.

29.    Defendant Murat Ali Siyam set Plaintiff’s work schedule.

30.    Defendant Murat Ali Siyam changed Plaintiff’s work schedule.

31.    Defendant Murat Ali Siyam signed Plaintiff’s paychecks.

32.    Defendant Murat Ali Siyam issued Plaintiff’s paychecks.

33.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

34.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

35.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

36.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

37.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of 40 hours in any one

workweek.

38.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.




                                                 4
           Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 5 of 8



39.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to Plaintiff.

40.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

41.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

42.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of the District of Columbia.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
43.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

44.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

45.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

46.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

47.    Defendants’ violations of the FLSA were willful.

48.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.




                                                    5
           Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 6 of 8



                                            COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
49.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

50.     Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

51.     The DCMWA requires that employers pay non-exempt employees at least $12.50 per

hour from July 1, 2017 through June 30, 2018, and $13.25 per hour from July 1, 2018 through

the present. D.C. Code § 32-1003(a).

52.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of 40 hours in any one workweek. D.C. Code

§ 32-1003(c).

53.     Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.

54.     Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of 40 hours in any one work-

week.

55.     Defendants’ violations of the DCMWA were willful.

56.     For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and over-

time wages as liquidated damages, court costs, reasonable attorney’s fees and expenses, interest,

and any other relief deemed appropriate by the Court.

                                            COUNT III
                     FAILURE TO PAY WAGES UNDER THE DCWPCL

57.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.



                                                  6
            Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 7 of 8



58.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

59.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

60.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

61.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

62.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including minimum and overtime wages.

63.    Defendants’ violations of the DCWPCL were willful.

64.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, interest, court costs, and any other relief deemed appropri-

ate by the Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $92,831.00, and grant

the following relief:

       a.       Award Plaintiff $88,400.00, consisting of the following overlapping elements:

              i.        unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;




                                                 7
           Case 1:19-cv-01930-TSC Document 1 Filed 06/27/19 Page 8 of 8



            ii.       Unpaid D.C. minimum and overtime wages, plus three times the amount

                      of unpaid wages as liquidated damages, pursuant to the DCMWA, D.C.

                      Code § 32-1012;

            iii.      unpaid D.C. minimum and overtime wages, plus three times the amount of

                      unpaid wages as liquidated damages, pursuant to the DCWPCL, D.C.

                      Code §§ 32-1303(4) and 32-1308;

      b.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

      c.       Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

      proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

      to account for the current market hourly rates for attorney’s services, pursuant to the

      DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $4,031.00);

      d.       Award Plaintiff court costs (currently, $400.00); and

      e.       Award any additional relief the Court deems just.

Date: June 27, 2019                                  Respectfully submitted,

                                                     /s/ Justin Zelikovitz
                                                     JUSTIN ZELIKOVITZ, #986001
                                                     DCW AGE L AW
                                                     519 H Street NW
                                                     Washington, DC 20001
                                                     Phone: (202) 803-6083
                                                     Fax: (202) 683-6102
                                                     justin@dcwagelaw.com

                                                     Counsel for Plaintiff




                                                8
